Beck, C. J.
I. The plaintiffs caused process of garnishment to be issued against the Capital Insurance Company upon a judgment against the defendant, *343claiming that the insurance company is a debtor of the defendant upon a policy issued to him upon which there had been a loss of the property insured. A motion to dismiss the proceeding was sustained upon the grounds, which were not disputed, that the property insured was exempt from execution, being books, instruments, etc., used by the defendant, who was a physician and surgeon, in the practice of his profession.
II. The question presented for decision by the record is this: Are the avails of insurance upon personal property which is exempt under the statute' from debts of the assured also exempt? The statute, Code, section 3072, declares that, “If the debtor is a resident of this state, and is the head of a family, he may hold exempt from execution” certain personal property, which includes the books, instruments, etc., of a physician, the property covered by the policy of insurance in this case. There is no provision as to the exemption or liability of the proceeds or avails of such property when disposed of by sale or otherwise.
III. The purpose of the statute is to secure to the debtor who is the head of the family — a physician and surgeon in this case — the instruments, books and other articles which enable him to practice his profession. Its purpose is to secure the necessaries of life — food, raiment and shelter — to families who are dependent upon the heads thereof, by securing to them the instruments and means by the use of which they are enabled to support their families. The exemption is plainly for the benefit of the families of debtors, for those having no family can claim no exemption. The statute must be liberally construed, to carry out its purpose and spirit. Bevan v. Hayden, 13 Iowa, 122; Davis v. Humphrey, 22 Iowa, 139; Kaiser v. Seaton, 62 Iowa, 463. The debtor in the case before us was authorized, under the statute, to hold the property in question exempt from debts, if it were used for the purpose of his pro*344fession. It is plain that the use for which the property was kept determined the question of its exemption. The books, instruments, etc., of the physician and surgeon may be kept subject to thq authority to,change them, by sale or otherwise, in order to procure those of better character or improved construction. It is plain that the physician may sell his books, and replace them by better ones. Such sale is a proper use of his books and instruments in his profession. Another proper use of his books and instruments is their preservation from injury and destruction. He may insure them, to protect himself and family from loss from fire. The fact that they were insured would not make them subject to his debts. If they are destroyed by fire, the indemnity secured by insurance stands in the place of the books. It is intended to preserve the physician’s library by securing means for its restoration after it is lost by fire. Surely that indemnity which is the indebtedness of the insurance company, or the money paid by it, stands in the place of the library, and ought to be, as it is, exempt from execution. The money due on the policy stands in the place of the property destroyed, and this must be true whether the money takes the place of the property by contract, or is acquired in invitmn by proceedings against the owner.
It is plain that a trespasser, by appropriating the property and converting it to his own use, cannot make it subject to the payment of the owner’s debts by holding the value of the property the measure of the debtor’s damages for the trespass, subject to garnishment by the creditors. If he could do this, it would be a convenient method to defeat the exemptions of the statute. As we before remarked, the object of the statute is to secure to the family the benefit of certain property. These benefits cannot be enjoyed unless the debtor have the unrestricted use and control of the property free from liability for debts as long as it is owned *345and used by him. When it is used for other purposes than the support of the family, it becomes liable for debts. But the change of the property into money will not indicate an immediate abandonment of the claim of exemption to the money on the ground of a purpose to invest it in like or other exempt property. Until an opportunity exists to make such investment, which is not a change of articles of exempt property, the debtor ought not to b.e presumed to abandon his claim. The debtor, as we have seen, has the authority to change -the articles of exempt property by sale and purchase, exchange, or otherwise. He cannot be presumed to have abandoned his right to this authority until he has had an opportunity to exercise it. The creditor cannot complain of its exercise. He is defeated of no right thereby. The property is held free of his debt, and he is not prejudiced by the change to other like property. These doctrines and conclusions find support in the following decisions of this court: Kaiser v. Seaton, 62 Iowa, 463; Mudge v. Lanning, 68 Iowa, 641. See, also, cases cited in Kaiser v. Seaton, supra, and the following: Evans v. St. Paul Harvester Works, 63 Iowa, 204; Brainard v. Simmons, 67 Iowa, 646; Leavitt v. Metcalf, 2 Vt. 342; Mulliken v. Winter, 2 Duv. 256; Tillotson v. Walcott, 48 N. Y. 188.
Counsel for the plaintiffs cite Wooster v. Page, 54 N. H. 125. It is not in harmony with our conclusions. We think that the reasoning upon which it is based is not sound. Other cases cited by the same counsel are not in conflict with our conclusions. They are to the effect that sales of exempt property, with no purpose to reinvest the avails in other like property, or to exchange the articles of exempted property, or are cases involving the exemption of pension money, and some other cases involving like questions, none of which are in conflict with our conclusions in this case.
We reach the conclusion that the judgment of the district court ought to be affirmed.